DETAILED ACTION
In response to communication filed on 12/8/2020.
Claims 38-41,44-53,56 and 57 are pending.
Claims 38-41,44-53,56 and 57 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 12/8/2020. Claims 38,44,48,50,56 and 57 were amended, claims 42,43,54 and 55 were canceled, and claims 38-41,44-53,56 and 57 remain pending.

Amendment to claims 44,48 and 56 in response to rejection under 35 USC § 112, second paragraph has been considered. The amendment to the claims obviates previously raised rejection, as such this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 38-41,44-53,56 and 57  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 38,50 and 57 and their dependent claims by virtue of dependency, the limitation “wherein the second set of performance requirements being relaxed beyond the regular performance requirements implies that the regular performance requirements are violated” is indefinite because the term “implies” only suggests or to contain potentially the limitations that follow and does not create definitive language.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 38-40,44,46-48,50-52,56, and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majjigi et al. (US Pub. 2015/0087351)(M1 hereafter).

Regarding claims 38 and 50, M1 teaches an apparatus [refer Fig. 3; 106] comprising a memory [refer Fig. 3; 306] for storing program code [paragraph 0037] and at least one processing core (i.e. processor) [refer Fig. 3; 302] capable of executing the program code [paragraph 0037] to cause the apparatus at least to: 

apply the first set or the second set of minimum radio frequency performance requirements for an uplink transmission (the selection of the bias to achieve transmit power specified by the BS)[paragraph 0068],
the first set of radio frequency performance requirements comprises regular performance requirements; and the second set of performance requirements are relaxed beyond the regular performance requirements (selection criteria for bias can be based upon accounting for “robustness headroom” provided by transport blocks size (TBS), various limits (i.e. regular requirements) can be relaxed or increased depending on the degree of which the TBS is selected)[paragraph 0080], and
the second set of performance requirements being relaxed beyond the regular performance requirements implies that the regular performance requirements are violated by applying less strict performance requirements (selection criteria for bias can be based upon accounting for robustness headroom” provided by TBS, various limits (i.e. regular requirements) can be relaxed or increased depending on the degree of which the TBS is selected)[paragraph 0080].  

Regarding claims 39 and 51, M1 teaches program code and at least one processing core capable of executing the program code further to cause the apparatus at least to: 

apply the first set or the second set of minimum radio frequency performance requirements based at least partially on the received indication [paragraph 0068].  

Regarding claims 40 and 52, M1 teaches prior to receiving the indication, the apparatus sends an uplink transmission (i.e. channel assessment information) to the network node [refer Fig. 5; 504][paragraph 0060].  

Regarding claims 44 and 56, M1 teaches applying the less strict performance requirements includes at least one of increasing the power efficiency of the apparatus (using different characteristics of different types of applications are used in a manner to consider and make use of the characteristics to improve or reduce UE and network power consumption [paragraph 0055], selection of PA bias includes current that minimizes power consumption and limits can be relaxed resulting in a bias that allows reduced power consumption (i.e. efficiency) at the cost of greater non-linearity [paragraph 0069]).  

Regarding claim 46, M1 teaches the first set or the second set is indicated and/or applied based at least partially on at least one of the following conditions: a desired performance cannot be achieved with the uplink transmit power available at the apparatus (in addition to TBS allocation, transmit power can be selected based upon network and interference conditions, channel conditions and specification requirements)[paragraph 0065].  

Regarding claim 47, M1 teaches multiple waveform types are supported in uplink (the UE is capable of communication using multiple wireless standards)paragraph 0035], and the applied set of minimum radio frequency performance requirements is specified depending on a waveform type to be applied for the uplink transmission (different characteristics of different types of applications using the cellular links are considered in a manner to improve UE and/or network power consumption and network efficiency)[paragraph 0055].  

Regarding claim 48, M1 teaches waveforms applied to the first and seconds sets of minimum radio frequency performance are different (the transport block size selected are formed on the basis of a modulation and coding scheme)[paragraph 0064].  

Regarding claim 57, M1 teaches an apparatus (i.e. base station)[refer Fig. 4; 102] comprising a memory [refer Fig. 4; 460] for storing program code [paragraph 0022] and at least one processing core (i.e. processor)[refer Fig. 4; 404] capable of executing the program code [paragraph 0022] to cause the apparatus at least to:
determine a condition for applying a first set of minimum radio frequency performance requirements (i.e. power amplification (PA) bias)[paragraph 0067] or a second set for minimum radio frequency performance requirements by a device for uplink transmissions in a given radio technology (i.e. cellular communication standard)(UEs receive an indication of transmit power to be used for uplink communications based upon various considerations, such as interference or channel conditions or specification requirements [paragraph 0065], power amplification to achieve target transmit power [paragraph 0066] is selected based upon channel conditions and whether negative effects can affect uplink communications [paragraph 0068]); and  

the first set of radio frequency performance requirements comprises regular performance requirements; and the second set of performance requirements are relaxed beyond the regular performance requirements (selection criteria for bias can be based upon accounting for “robustness headroom” provided by TBS, various limits (i.e. regular requirements) can be relaxed or increased depending on the degree of which the TBS is selected)[paragraph 0080], and
the second set of performance requirements being relaxed beyond the regular performance requirements implies that the regular performance requirements are violated by applying less strict performance requirements (selection criteria for bias can be based upon accounting for robustness headroom” provided by TBS, various limits can be relaxed or increased depending on the degree of which the TBS is selected)[paragraph 0080].  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 41 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Majjigi et al. (US Pub. 2015/0087351)(M1 hereafter) in view of Park et al. (US Pub. 2015/0304965).

Regarding claims 41 and 53, M1 fails to disclose the uplink transmission prior to receiving the indication includes an indication of power headroom available at the apparatus.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 to incorporate the reporting of power headroom to an eNB or base station from a UE in order to determine necessary transmission power for uplink communications as taught by P1.  One would be motivated to do so to provide optimized power used for uplink transmission [paragraph 0064].

Claims 45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over M1 in view of Goedken et al. (US Pub. 2013/0165132)(G1 hereafter).

Regarding claim 45, M1 fails to disclose the first set of radio frequency performance requirements and the second set of radio frequency performance requirements comprise minimum requirements specified for at least one of an error vector magnitude and in-band emissions.  
	G1 discloses that generally, required conducted power levels must be achieved within a specified lower bound on in-band signal quality or error vector magnitude of the desired waveform [paragraph 0006], noting that mobile terminals can control their band emission levels by limiting power to the power amplification (PA) in order to reduce unwanted effects [paragraph 0044].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 to incorporate the identification of required power level within a specified lower (i.e. minimum required) bound on in-band signal quality or EVM as taught by G1.  One would be motivated to do so to provide a use of a known technique in the field of endeavor 

Regarding claim 49, M1 teaches the indication, indicating whether a first set of minimum radio frequency performance requirements or a second set of minimum radio frequency performance requirements can be applied for an uplink transmission, is received in a broadcast system information message.
	G1 discloses that in order for a UE to optimize transmissions, a base station may broadcast an indication of measurements of noise components or a function of those measures for a UE to optimize its maximum transmitter power level to adjust an operating point [paragraph 0057].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 to incorporate broadcasted information, such as measurements, in order for a UE to operate using optimized transmission power as taught by G1.  One would be motivated to do so to provide optimization for UE transmissions [refer G1; paragraph 0057].

Response to Arguments

Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive. 

Regarding claims 38,50 and 57, applicant argues that the applied reference, Majjigi et al., does not teach newly added claim limitation, namely, “the first set of radio frequency performance requirements comprises regular performance requirements and the second set of performance requirements are relaxed beyond the regular performance requirements and
the second set of performance requirements being relaxed beyond the regular performance requirements implies that the regular performance requirements are violated by applying less strict 
	In response to the above-mentioned argument, examiner respectively disagrees.  Given the broadest reasonable interpretation of the claim language, a first and second set of radio frequency performance requirements can be seen as the limit used for determining the selection of a power amplifier bias, in which that limit, which can be seen as a regular or normal limit, can be relaxed or increased based on current channel conditions and a modulation and coding scheme (MCS) assigned, as taught by Majjigi et al. (M1 hereafter)[paragraph 0069][paragraph 0080].  The initial limit taught by M1 can be seen as the first set of radio frequency performance requirements since they are based around distortion, or emission limits for wireless communications and are defined as normal [refer paragraph 0069], whereas the increased or relaxed limit is seen as the second set that is used for accounting for transport block size (TBS) allocation in order to account for current channel conditions [paragraph 0080].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first set and the second set of minimum radio frequency performance requirements for an uplink transmission are determined by a network node, i.e. base station as opposed to a device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner notes given the broadest reasonable interpretation of the term, a network node would not inherently be defined as a base station since any device that operates within a network, be it a base station or user terminal, can be seen as a network node unless it is explicitly identified as such.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eliaz et al. (US Pub. 2020/0136661) discloses error vector magnitude (EVM) that can exceed standard values, so that a EVM can be relaxed for optimal link performance [paragraph 0039].
Takahashi et al. (US Pub. 2019/0159051) discloses that measurement requirements on reception quality can be relaxed without new RRC signaling [paragraph 0086].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/JAMAL JAVAID/Primary Examiner, Art Unit 2412